           Case 1:20-cv-00600-RP Document 19 Filed 12/14/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

EDWARD JOHNSON,                                    §
                                                   §
               Petitioner,                         §
                                                   §
v.                                                 §                  1:20-CV-600-RP
                                                   §
SHERIFF SALLY HERNANDEZ,                           §
                                                   §
               Respondent.                         §

                                              ORDER

       Before the Court is the order and report and recommendation of United States Magistrate

Judge Mark Lane concerning Petitioner Edward Johnson’s (“Johnson”) Application for Writ of

Habeas Corpus Reduction of Excessive Bail, (Dkt. 1). (R. & R., Dkt. 14). Judge Lane granted

Johnson’s Application to Proceed In Forma Pauperis, (Dkt. 2), severed Johnson’s Supplemental

Complaint, (Dkt. 8), into a new case, and substituted Sheriff Hernandez as the respondent in this

case. (Id. at 7). In his report and recommendation, Judge Lane recommends that the Court dismiss

without prejudice Johnson’s Application. (Id.). Johnson timely filed objections to the report and

recommendation. (Objs., Dkt. 18).

       A party may serve and file specific, written objections to a magistrate judge’s findings and

recommendations within fourteen days after being served with a copy of the report and

recommendation and, in doing so, secure de novo review by the district court. 28 U.S.C.

§ 636(b)(1)(C). Because Johnson timely objected to each portion of the report and recommendation,

the Court reviews the report and recommendation de novo. Having done so, the Court overrules

Johnson’s objections and adopts the report and recommendation as its own order.




                                                  1
          Case 1:20-cv-00600-RP Document 19 Filed 12/14/20 Page 2 of 2



       Accordingly, IT IS ORDERED that the report and recommendation of United States

Magistrate Judge Mark Lane, (Dkt. 14), is ADOPTED. Johnson’s Application for Writ of Habeas

Corpus Reduction of Excessive Bail, (Dkt. 1), is DISMISSED WITHOUT PREJUDICE.

       SIGNED on December 14, 2020.




                                          ROBERT PITMAN
                                          UNITED STATES DISTRICT JUDGE




                                              2
